By Dyer, Pitkin and Ellsworth, JJ.
Tbougb tbe statute prescribes no form of a confession, or entry of a judgment tbereon, yet tbe reason and nature of tbe case require, that judgment upon a confession should express tbe particular debt or duty, about wbicb it is conversant, as a debt due by a certain note or bond, or to balance book accounts, etc. that tbe judgment may bar a future demand for tbe same thing. Here tbe judgment is not predicated upon, nor doth it appear to have relation to any particular debt or duty, and would not be a bar to any demand whatever; it is, therefore, deficient and erroneous.
As to tbe other matter alleged in error, that tbe justice took a confession for £27 and thereupon entered two judgments; tbougb such a proceeding would be erroneous, it does not appear to have been tbe case. The averment is contrary to tbe record, and therefore not admissible.